DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 6/24/2021.
Claims 1-10 were pending. Claims 1, 8, & 10 are amended herein. Claims 1-10 are allowed. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/24/2021 has been entered.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Patillo (Reg #76,601) on 7/20/2021.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
1. (Currently Amended) A method for reducing latency in performance of administration tasks for a supercomputer, the method comprising:
transmitting, by an administration client, an initial administration task to an administration server associated with environment information of a supercomputer;
subsequent to the transmitting the initial administration task, determining a subsequent administration task on the administration client;
subsequent to the determining the subsequent administration task, transmitting, by the administration client, script code of the subsequent administration task to an administration server associated with the environment information of the supercomputer having attained a power that ranges from some petaFLOPS to an exaFLOP, the environment information previously being loaded into a memory of the administration server before the transmitting the initial administration task, and the environment information of the supercomputer comprises information on a topology of the supercomputer;
directly executing the script code in collaboration with the previously loaded information on the topology of the supercomputer; and
transmitting, by the administration server, the results of the executing the script code to the administration client.

8. (Currently Amended) An administration server of a supercomputer for reducing latency in performance of administration tasks for the supercomputer, the administration server configured to:
load environment information of a supercomputer having attained a power that ranges from some petaFLOPS to an exaFLOP, the environment information comprising information on a topology of the supercomputer;
subsequent to the load environment of the supercomputer, receiving an initial administration task;
subsequent to the receiving the initial administration task, receive script code of a subsequent administration task transmitted by an administration client;
directly execute the subsequent administration task in collaboration with the previously loaded environment information
transmit results of the execute the subsequent administration task to the administration client.

10. (Currently Amended) A system comprising:
an administration server of a supercomputer for reducing latency in performance of administration tasks for the supercomputer, the administration server configured to:
load environment information of a supercomputer having attained a power that ranges from some petaFLOPS to an exaFLOP, the environment information comprising information on a topology of the supercomputer;
subsequent to the load environment of the supercomputer, receiving an initial administration task;
subsequent to the receiving the initial administration task, receive a script code of a subsequent administration task transmitted by an administration client;
execute the script code in collaboration with the environment information of the supercomputer the environment information of the supercomputer having been previously loaded; and 
transmit results of the 
the administration server comprising:
a main process for previously loading environment information of the supercomputer and, on reception of a connection of the administration client, creating a dedicated process, the dedicated process configured to:
receive the script code transmitted by the administration client;
directly execute the script code in collaboration with the previously loaded environment information
transmit results of the executed script code to the administration client; and
the administration client.


Reasons for Allowance
The following is examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “directly executing the script code in collaboration with the previously loaded information on the topology of the supercomputer” as recited in Claim 1 and similarly stated in Claim(s) 8 & 10.  This limitation is interpreted in view of paragraph [0054] of the specification as published which provides in pertinent part:
When the server S receives the administration task (in the form of an executable program, for example a scriptlet), the information on the environment of the supercomputer is already loaded in memory. It can therefore directly execute the task received, without waiting and without latency, in collaboration with this information on the environment.

These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of Claims 1-10 indicated claims 1-10 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446